FILED
                              NOT FOR PUBLICATION                           DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SAULO ROBERTO RAMIREZ MATA,                      No. 05-71373

               Petitioner,                        Agency No. A092-313-294

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Saulo Roberto Ramirez Mata, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen to apply for a section 212(c) waiver pursuant to 8 C.F.R. § 1003.44. Our



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IH/Research
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), and we deny in part and

dismiss in part the petition for review.

        Ramirez Mata’s equal protection challenge fails because he was convicted

by plea agreement in February 1997 and is therefore not similarly situated to those

permanent resident aliens who retroactively became aggravated felons. See

Dillingham v. INS, 267 F.3d 996, 1007 (9th Cir. 2001) (to succeed on an equal

protection challenge, the petitioner must establish that his treatment differed from

that of similarly situated persons).

        The BIA did not err in refusing to consider Ramirez Mata’s challenge to his

underlying removal order in the context of a special motion to reopen to apply for a

section 212(c) waiver. See 8 C.F.R. § 1003.44(e) (“Proceedings shall be reopened

under this section solely for adjudicating the application for 212(c) relief.”).

        To the extent Ramirez Mata raises contentions related to the agency’s

underlying decision ordering his removal, this court lack jurisdiction because this

petition is not timely as to that decision. See Singh v. INS, 315 F.3d 1186, 1188

(9th Cir. 2003).

        Ramirez Mata’s remaining contentions are unpersuasive.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.


IH/Research                                2                                       05-71373